J-S38002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: S.R.S., A MINOR                  :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: C.A.S., MOTHER               :        No. 2786 EDA 2016

              Appeal from the Order and Decree July 25, 2016
            In the Court of Common Pleas of Philadelphia County
     Family Court Juvenile Division at No(s): CP-51-AP-0000018-2016,
             CP-51-DP-0001672-2013, FID: 51-FN-003313-2013


IN RE: S.N.G., A MINOR                  :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: C.A.S., MOTHER               :        No. 2793 EDA 2016

              Appeal from the Order and Decree July 25, 2016
            In the Court of Common Pleas of Philadelphia County
     Family Court Juvenile Division at No(s): CP-51-AP-0000017-2016,
             CP-51-DP-0001511-2014, FID: 51-FN-003313-2013


BEFORE:    GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                         FILED JUNE 20, 2017

     Appellant, C.A.S. (“Mother”), appeals from the orders and the decrees,

entered in the Philadelphia County Court of Common Pleas Family Court

Juvenile Division, which changed the family goal to adoption and granted the

petitions of the Department of Human Services (“DHS”) for involuntary

termination of Mother’s parental rights to her minor children, S.R.S. and


___________________________

*Former Justice specially assigned to the Superior Court.
J-S38002-17


S.N.G. (“Children”).1 We affirm.

        In its opinion, the Juvenile Court correctly set forth the relevant facts

and procedural history of this case. We add only the following: procedurally,

DHS filed petitions on January 7, 2016, to change the family goal from

reunification to adoption and involuntarily terminate Mother’s parental rights

to Children. Mother timely filed notices of appeal and concise statements of

errors complained of on appeal per Pa.R.A.P. 1925(a)(2)(i) on August 23,

2016.

        Mother raises two issues for our review:

           THE [JUVENILE] COURT ERRED AND/OR ABUSED ITS
           DISCRETION BY ENTERING AN ORDER ON JULY 25, 2016,
____________________________________________


1
   The trial court held a goal change and termination hearing for Children on
July 25, 2016, changed the family goal from reunification to adoption, and
involuntarily terminated Mother’s parental rights to Children. Mother timely
filed notices of appeal. Notwithstanding the initial appeal filing date, the
appeal was not listed for disposition due to the delay in transmittal of the
certified record to this Court.      The certified record was first due on
September 22, 2016. After initial contact with the trial court, it informed
this Court that the trial court had not started the opinion yet. Following
numerous requests for updates, this Court finally received the certified
record on February 15, 2017. As a result, the briefing schedule for this case
was delayed by nearly five months. Further delay occurred when Mother’s
counsel requested a thirty-day extension, but received only a two-week
extension, and then failed to file Mother’s appellate brief, which prompted
this Court to file an abandonment order on April 3, 2017. Counsel untimely
filed Mother’s appellate brief on April 7, 2017; this Court vacated the
abandonment order on April 12, 2017. We offer this procedural history to
explain the delay in the resolution of this child-fast-track appeal. See In re
T.S.M., 620 Pa. 602, 609 n.7, 71 A.3d 251, 255 n.7 (2013) (reproaching
this Court for unexplained delays in disposition of cases involving at-risk
children, causing them to remain in stasis for substantial, unnecessary
time).



                                           -2-
J-S38002-17


         INVOLUNTARILY TERMINATING THE PARENTAL RIGHTS OF
         MOTHER…. MORE SPECIFICALLY, THE [JUVENILE] COURT
         ABUSED ITS DISCRETION AS SUBSTANTIAL, SUFFICIENT
         AND CREDIBLE EVIDENCE WAS PRESENTED AT THE TIME
         OF TRIAL WHICH WOULD HAVE SUBSTANTIATED DENYING
         THE PETITION FOR GOAL CHANGE/TERMINATION. [DHS]
         HAS FAILED TO MEET ITS BURDEN FOR TERMINATION BY
         CLEAR    AND    CONVINCING    EVIDENCE   UNDER    23
         PA.C.S.[A.] SECTIONS 2511(A)(1) AND (2) BECAUSE THE
         EVIDENCE WAS PRESENTED THAT [MOTHER] HAD
         SUBSTANTIALLY MET HER [FAMILY SERVICE PLAN] GOALS
         AND      THEREBY    REMEDIED      HER     SITUATION.
         FURTHERMORE, THE [JUVENILE] COURT ERRED BY
         FINDING THAT MOTHER DID NOT HAVE THE CAPACITY TO
         PARENT.

         THE [JUVENILE] COURT ERRED AND/OR ABUSED ITS
         DISCRETION BY TERMINATING THE PARENTAL RIGHTS OF
         MOTHER AND CHANGING [CHILDREN’S] GOAL TO
         ADOPTION, PURSUANT TO 23 PA.C.S.A. SECTIONS
         2511(B) WHERE DHS FAILED TO PROVE CLEAR AND
         CONVINCING     EVIDENCE     THAT    INVOLUNTARY
         TERMINATING [MOTHER’S] PARENTAL RIGHTS AND GOAL
         CHANGE TO ADOPTION BEST SERVED THE EMOTIONAL
         NEEDS AND WELFARE OF…CHILDREN. EVIDENCE WAS
         PRESENTED    THAT…CHILDREN     HAD    A    BOND
         WITH…MOTHER     WHICH    WOULD     BE   HARMFUL
         TO…[CHILDREN] TO SEVER.

(Mother’s Brief at 5).

      Appellate review of goal change decisions implicates the following

principles:

         On appeal, goal change decisions are subject to an abuse
         of discretion standard of review. In re N.C., 909 A.2d
         818, 822 (Pa.Super. 2006).

              In order to conclude that the trial court abused its
              discretion, we must determine that the court’s
              judgment was “manifestly unreasonable,” that the
              court did not apply the law, or that the court’s action
              was “a result of partiality, prejudice, bias or ill will,”

                                        -3-
J-S38002-17


            as shown by the record. We are bound by the trial
            court’s findings of fact that have support in the
            record. The trial court, not the appellate court, is
            charged with the responsibilities of evaluating
            credibility of the witnesses and resolving any
            conflicts in the testimony. In carrying out these
            responsibilities, the trial court is free to believe all,
            part, or none of the evidence. When the trial court’s
            findings are supported by competent evidence of
            record, we will affirm, “even if the record could also
            support an opposite result.”

Id. at 822-23 (internal citations omitted).

      The Juvenile Act controls the disposition of dependent children. In re

R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).           Section 6351 provides in

relevant part:

            § 6351.       Disposition of dependent child

                                     *     *   *

            (f) Matters to be determined at permanency
            hearing.—At each permanency hearing, a court
            shall determine all of the following:

                 (1) The    continuing    necessity    for    and
                 appropriateness of the placement.

                 (2) The appropriateness, feasibility and extent
                 of compliance with the permanency plan
                 developed for the child.

                 (3) The extent of progress made toward
                 alleviating the circumstances which necessitated
                 the original placement.

                 (4) The appropriateness and feasibility of the
                 current placement goal for the child.

                 (5) The likely date by which the placement goal
                 for the child might be achieved.

                                         -4-
J-S38002-17



              (5.1) Whether reasonable efforts were made to
              finalize the permanency plan in effect.

              (6) Whether the child is safe.

                                 *    *    *

              (9) If the child has been in placement for at
              least 15 of the last 22 months or the court has
              determined that aggravated circumstances exist
              and that reasonable efforts to prevent or
              eliminate the need to remove the child from the
              child’s parent, guardian or custodian or to
              preserve and reunify the family need not be
              made or continue to be made, whether the
              county agency has filed or sought to join a
              petition to terminate parental rights and to
              identify, recruit, process and approve a qualified
              family to adopt the child unless:

                (i)     the child is being cared for by a
                relative best suited to the physical, mental
                and moral welfare of the child;

                (ii)    the county agency has documented
                a compelling reason for determining that
                filing a petition to terminate parental rights
                would not serve the needs and welfare of
                the child; or

                (iii)  the child’s family has not been
                provided with necessary services to achieve
                the safe return to the child’s parent,
                guardian or custodian within the time
                frames set forth in the permanency plan.

                                 *    *    *

          (f.1) Additional determination.—Based upon the
          determinations made under subsection (f) and all
          relevant evidence presented at the hearing, the court
          shall determine one of the following:


                                     -5-
J-S38002-17


              (1) If and when the child will be returned to the
              child’s parent, guardian or custodian in cases
              where the return of the child is best suited to
              the safety, protection and physical, mental and
              moral welfare of the child.

              (2) If and when the child will be placed for
              adoption, and the county agency will file for
              termination of parental rights in cases where
              return to the child’s parent, guardian or
              custodian is not best suited to the safety,
              protection and physical, mental and moral
              welfare of the child.

              (3) If and when the child will be placed with a
              legal custodian in cases where the return to the
              child’s parent, guardian or custodian or being
              placed for adoption is not best suited to the
              safety, protection and physical, mental and
              moral welfare of the child.

              (4) If and when the child will be placed with a fit
              and willing relative in cases where return to the
              child’s parent, guardian or custodian, being
              placed for adoption or being placed with a legal
              custodian is not best suited to the safety,
              protection and physical, mental and moral
              welfare of the child.

                                 *    *    *

          (f.2) Evidence.—Evidence of conduct by the parent
          that places the health, safety or welfare of the child
          at risk, including evidence of the use of alcohol or a
          controlled substance that places the health, safety or
          welfare of the child at risk, shall be presented to the
          court by the county agency or any other party at any
          disposition or permanency hearing whether or not
          the conduct was the basis for the determination of
          dependency.

          (g) Court     order.—On    the    basis     of   the
          determination made under subsection (f.1), the court
          shall order the continuation, modification or

                                     -6-
J-S38002-17


            termination of placement or other disposition which
            is best suited to the safety, protection and physical,
            mental and moral welfare of the child.

42 Pa.C.S.A. § 6351(f), (f.1), (f.2), (g).

      “When the child welfare agency has made reasonable efforts to return

a [dependent] child to [the child’s] biological parent, but those efforts have

failed, then the agency must redirect its efforts towards placing the child in

an adoptive home.”     In re N.C., supra at 823 (citing In re G.P.-R., 851

A.2d 967, 973 (Pa.Super. 2004)).

         Although the agency has the burden to show a goal change
         would serve the child’s best interests, “[s]afety,
         permanency, and well-being of the child must take
         precedence over all other considerations” under Section
         6351. In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009),
         appeal denied, 601 Pa. 702, 973 A.2d 1007 (2009)
         (emphasis in original); In re S.B., 943 A.2d 973, 978
         (Pa.Super. 2008), appeal denied, 598 Pa. 782, 959 A.2d
         320 (2008). “[T]he parent’s rights are secondary” in a
         goal change proceeding. In re D.P., supra.

         Because the focus is on the child’s best interests, a goal
         change to adoption might be appropriate, even when a
         parent substantially complies with a reunification plan. In
         re N.C., supra at 826-27.         Where a parent’s “skills,
         including her judgment with regard to the emotional well-
         being of her children, remain problematic[,]” a goal change
         to adoption might be appropriate, regardless of the
         parent’s compliance with a permanency plan. Id. at 825.
         The agency is not required to offer services indefinitely,
         where a parent is unable to properly apply the instruction
         provided. In re A.L.D., 797 A.2d 326, 340 (Pa.Super.
         2002). See also In re S.B., supra at 981 (giving priority
         to child’s safety and stability, despite parent’s substantial
         compliance with permanency plan); In re A.P., 728 A.2d
         375, 379 (Pa.Super. 1999), appeal denied, 560 Pa. 693,
         743 A.2d 912 (1999) (holding where, despite willingness,
         parent cannot meet “irreducible minimum parental

                                      -7-
J-S38002-17


         responsibilities, the needs of the child must prevail over
         the rights of the parent”). Thus, even where the parent
         makes earnest efforts, the “court cannot and will not
         subordinate indefinitely a child’s need for permanence and
         stability to a parent’s claims of progress and hope for the
         future.” In re Adoption of R.J.S., 901 A.2d 502, 513
         (Pa.Super. 2006).

In re R.M.G., 997 A.2d 339, 347 (Pa.Super. 2010), appeal denied, 608 Pa.

648, 12 A.3d 372 (2010) (some internal citations and quotation marks

omitted).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is

                                      -8-
J-S38002-17


            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d

1165 (2008)).

      DHS filed a petition for the involuntary termination of Mother’s

parental rights to Children on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or

                                      -9-
J-S38002-17


          subsistence necessary for his physical or mental
          well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                               *     *      *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve
          the needs and welfare of the child.

                               *     *      *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.

                               *     *      *

       (b) Other considerations.―The court in terminating
       the rights of a parent shall give primary consideration to
       the developmental, physical and emotional needs and
       welfare of the child. The rights of a parent shall not be
       terminated solely on the basis of environmental factors
       such as inadequate housing, furnishings, income, clothing
       and medical care if found to be beyond the control of the
       parent. With respect to any petition filed pursuant to
       subsection (a)(1), (6) or (8), the court shall not consider
       any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to

                                   - 10 -
J-S38002-17


        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). “Parental rights

may be involuntarily terminated where any one subsection of Section

2511(a) is satisfied, along with consideration of the subsection 2511(b)

provisions.” In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of…her parental rights does
        the court engage in the second part of the analysis
        pursuant to Section 2511(b): determination of the needs
        and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a
        settled intent to relinquish parental claim to a child or a
        refusal or failure to perform parental duties. In addition,

           Section 2511 does not require that the parent
           demonstrate both a settled purpose of relinquishing
           parental claim to a child and refusal or failure to
           perform parental duties. Accordingly, parental rights
           may be terminated pursuant to Section 2511(a)(1) if
           the parent either demonstrates a settled purpose of
           relinquishing parental claim to a child or fails to
           perform parental duties.

        Once the evidence establishes a failure to perform parental
        duties or a settled purpose of relinquishing parental rights,
        the court must engage in three lines of inquiry: (1) the

                                     - 11 -
J-S38002-17


            parent’s explanation for…her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of…her parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.              In re

A.L.D., supra at 337.          “Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

Id. at 340.      The fundamental test in termination of parental rights under

Section 2511(a)(2) was long ago stated in the case of In re Geiger, 459 Pa.

636, 331 A.2d 172 (1975), where the Pennsylvania Supreme Court

announced that under what is now Section 2511(a)(2), “the petitioner for


                                        - 12 -
J-S38002-17


involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the    child   to   be   without   essential   parental   care, control or

subsistence; and (3) that the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.”       In Interest of Lilley, 719 A.2d

327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8),               the

following factors must be demonstrated: (1) [t]he child has been removed

from parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).     “Section 2511(a)(8) sets a 12–month time frame for a

parent to remedy the conditions that led to the children's removal by the

court.”   In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003).           Once the 12–

month period has been established, the court must next determine whether

the conditions that led to the child's removal continue to exist, despite the


                                      - 13 -
J-S38002-17


reasonable good faith efforts of the Agency supplied over a realistic time

period.   Id.   Termination under Section 2511(a)(8) does not require the

court to evaluate a parent's current willingness or ability to remedy the

conditions that initially caused placement or the availability or efficacy of

Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super.

2003); In re Adoption of M.E.P., supra.

     Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

          In this context, the court must take into account whether a
          bond exists between child and parent, and whether
          termination would destroy an existing, necessary and
          beneficial relationship.

          When conducting a bonding analysis, the court is not
          required to use expert testimony. Social workers and
          caseworkers can offer evaluations as well. Additionally,
          Section 2511(b) does not require a formal bonding
          evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

                                    - 14 -
J-S38002-17


within a reasonable time following intervention by the state, may properly be

considered unfit and have…her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). This Court has said:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of
        a child. A child needs love, protection, guidance, and
        support. These needs, physical and emotional, cannot be
        met by a merely passive interest in the development of the
        child.   Thus, this [C]ourt has held that the parental
        obligation is a positive duty which requires affirmative
        performance.

        This affirmative duty encompasses more than a financial
        obligation; it requires continuing interest in the child and a
        genuine effort to maintain communication and association
        with the child.

        Because a child needs more than a benefactor, parental
        duty requires that a parent exert [herself] to take and
        maintain a place of importance in the child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with [the child’s] physical
        and emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of…her child is converted,

upon the failure to fulfill…her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

                                    - 15 -
J-S38002-17


healthy, safe environment.” Id. at 856.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the opinion of the Honorable Lyris F. Younge, we

conclude Mother’s issues merit no relief.      The Juvenile Court opinion

comprehensively   discusses   and   properly   disposes   of   the   questions

presented.   (See Juvenile Court Opinion, filed February 10, 2017, at 5-8)

(finding: DHS removed Children from Mother’s care because Mother was

homeless and unable to feed Children or perform parental functions;

Mother’s Single Case Plan objectives required her to complete parenting

classes, find appropriate housing, comply with dual diagnosis services,

obtain and maintain employment, attend supervised visitation with Children,

and attend court-ordered parenting capacity evaluation (“PCE”); DHS

referred Mother to Dr. Williams for PCE to determine Mother’s capacity to

provide safety and permanency for Children; Dr. Williams testified that she

had concerns about Mother’s ability to accept responsibility for Children’s

removal from Mother’s care; Dr. Williams further testified Mother did not

understand how her behavior affected Children; at time of July 2015 PCE,

Mother had been unemployed for substantial period and lacked appropriate

housing; at July 2016 termination hearing, Mother still had not obtained

appropriate housing for Children; Mother failed to attend and/or schedule

recommended anger management classes; Family School suspended Mother

for accessing Facebook and displaying sexual pictures during class; DHS


                                    - 16 -
J-S38002-17


social worker testified that Mother lacked ability to perform parental duties,

provide Children with safety and care, or adequately address S.R.S.’s

developmental and behavioral needs; DHS social worker further testified

that Mother could not maintain consistent housing or establish realistic

housing budget; Mother resided with various paramours who refused to

submit to appropriate DHS clearances; Mother conceded she lacked

appropriate housing for Children and prioritized relationships with paramours

over Children’s needs; Mother failed to achieve unsupervised visitation with

Children; S.R.S. has not lived with Mother since S.R.S.’s adjudication in

August 2013, and S.N.G. has not ever lived with Mother; Children share

parental bond with foster parent; foster parent satisfies Children’s daily

needs; social worker testified Children would not suffer irreparable harm if

court terminated Mother’s parental rights to Children; S.R.S. and Mother

share bond; Mother’s bond with S.R.S., however, is not parental bond;

Mother is merely visitation resource for Children, not permanency resource;

testimony of DHS witnesses supported change of permanency goal from

reunification to adoption; termination of Mother’s parental rights is in

Children’s best interests and proper under Sections 2511(a)(1), (a)(2),

(a)(5), (a)(8), and (b)). Accordingly, we affirm on the basis of the Juvenile

Court’s opinion.

      Orders and decrees affirmed.




                                     - 17 -
J-S38002-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2017




                          - 18 -
Circulated 06/02/2017 02:17 PM